TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00146-CR


Carla Deann Rolla, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-02-052, HONORABLE GARY L. STEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The reporter's record has not been filed and is overdue.  The court reporter has
advised the Court that no request or payment for the record has been made.  See Tex. R. App. P.
35.3(b).  Appellant's counsel, Donna Hall Keith, who our records reflect is retained, did not respond
to the clerk's overdue notice.
This is an appeal from an order revoking community supervision.  The clerk's
record reflects that appellant was represented at the February 7, 2008, revocation hearing by
William D. Old, III, who was appointed on December 27, 2007.  After the trial court revoked
supervision and imposed sentence, Old timely filed a motion to withdraw (which included a request
that substitute counsel be appointed), a notice of appeal, a request for preparation of the reporter's
record, an affidavit of indigence signed by appellant, and a motion for a free reporter's record on
appeal.  The trial court granted the motion to withdraw and substituted Keith as counsel on appeal. 
No action appears to have been taken on the request for a free record.
The appeal is abated and the trial court is instructed to determine, following a hearing
if necessary, whether appellant is presently indigent.  See Tex. R. App. P. 20.2.  If the court finds that
appellant is indigent, it shall order the preparation of the reporter's record at no cost to appellant. 
If necessary, the court shall also appoint counsel to effectively represent appellant in this appeal. 
Copies of all findings, conclusions, orders, and a transcription of the reporter's notes if a hearing is
held, shall be tendered for filing in this Court no later than October 3, 2008.


				___________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson;

Abated
Filed:   September 5, 2008
Do Not Publish